Case 1:12-cv-03141-LDH-VMS Document 174 Filed 05/07/19 Page 1 of 2 PageID #: 2764




                                                                   ★ mTf
                                                                   BROOKLYN OFFICE




                      OPCourt Name: Eastern District of New York

                      Division: 1
                      Receipt Number: 4653139696
                      Cashier ID: vjones
                      Transaction Date: 05/07/2019
                      Payer Name: Francesco Portelos

                       NOTICE OF APPEAL/DOCKETING FEE
                       For: Francesco Portelos
                       Case/Party: D-NYE-1-12-CV-003141-001
                       Amount:        $505.00

                      PAPER CHECK CONVERSION
                       Amt Tendered: $505.00

                       Total Due:      $505.00
                       Total Tendered: $505.00
                      Change Amt:     $0.00
Case 1:12-cv-03141-LDH-VMS Document 174 Filed 05/07/19 Page 2 of 2 PageID #: 2765




                               20yje^f!i^^i>iooya




                        H-
                        H-

                        W
                        Q
                        1^1.


                        H-

                        a?
                        (x)
                         w


                        8
                        (!)




                                                          f^
                                                                 &C.
                                                                 ffl
                                                           iiJ
                                                                 <
                                                                  J•
                                                                 •%


                                                          i.~4   0
                                                                 "rt
                                                          'id    6^31




                                            'T\J\
                                                          1      »ac;

                                                           kj
                                                                 1
                                      ^7^
